Title: To Benjamin Franklin from William Franklin, 30 March 1771
From: Franklin, William
To: Franklin, Benjamin

Burln. Mar. 30, 1771
I wrote a few Lines to you by this Packet and enclosed a Letter to L.H. I have several other Letters to write to him by this Opportunity which prevents my writing fully to you. I have just had the Pleasure of hearing from Mr. W. Logan that you were well the first of Janry. his Son having seen you at that Time.
 Addressed: To / Benjn. Franklin, Esqr / Depy. Postmaster General of / N. America / Craven Street / London / Via New York per Packet / On His Majesty’s Service
Opened by W.F.